Kent, J.
The objection to the declaration,, as stated in argument, is, that it is bad for duplicity. It may be so, but the demurrer is general and not special. According to long established rules of pleading, duplicity can only be taken advantage of on special demurrer, pointing out the objection and the grounds of it. Scott v. Whipple, 6 Greenlief, 425. Otis v. Blake, 6 Mass., 336. Commonwealth *376v. Tuck, 20 Pick., 361; 1 Chitty Pleadings, 512; 2 Johns., 433; 20 Johns., 404. Exceptions sustained.

Demurrer overruled.

AppletoN, C. J., WaltoN, Dickerson, Barrows and Tapley, JJ., concurred.